Citation Nr: 1614915	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, with service in the Republic of Vietnam from July 1970 to April 1971.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above claim.  The Veteran waived his right to a Board hearing.

In a February 2015 decision, the Board denied the Veteran's claim of service connection for hypertension.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (Joint Motion), the parties moved to vacate the decision, and in February 2016, the Court granted the Joint Motion, vacating the February 2015 Board decision and remanding the matter to the Board.

In a March 2016 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of his appeal.  In response to the Board's letter, the Veteran's representative submitted a statement in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Veteran's claim of service connection for hypertension was remanded to the Board in the Court's February 2016 Order.

While the Veteran was afforded a pertinent VA examination in May 2009, with addendum opinions provided in September 2011 and December 2013, these opinions only addresses service connection for hypertension as secondary to his service-connected diabetes.  No medical opinion has been provided with regard to direct service connection for hypertension.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

As noted in the prior Board decisions, the Veteran has a current diagnosis of hypertension, and exposure to Agent Orange is conceded based on his service in the Republic of Vietnam.  The Veteran also states that he was hospitalized for malaria while in Vietnam and suffered multiple relapses thereafter.  See May 2005 Application for Benefits.  His service treatment records note that he was hospitalized at the 24th Evacuation Hospital for about one month in October 1970.  While his malaria screens were negative and he did not have a definitive diagnosis, it was concluded that he probably had Japanese B and Dengue fever.  See Service Treatment Records (VBMS pgs. 35, 42-46, 89).

The Joint Motion notes a National Academy of Sciences (NAS) article concluding there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension.  See Nat'l Acad. of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  As noted in the Joint Motion, the third prong of McLendon, an indication that the disability or persistent or recurrent symptoms of a disability "may be associated" with the Veteran's service or service-connected disability, is a low threshold to trigger the necessity of a medical examination.  20 Vet. App. at 83.  The NAS article satisfies this threshold by suggesting a possible association between Agent Orange exposure and hypertension.  The Board also notes the possibility of long-term effects from a significant illness, such as the Veteran's in-service contraction of Japanese B and Dengue fever.  As such, VA's duty to assist requires that an additional medical opinion addressing direct service connection be obtained.

Furthermore, the Veteran's in-service hospitalization records have not been obtained.  VA's duty to assist also requires that VA obtain the claimant's service medical records if relevant to the claim, and efforts to procure them must continue until the records are received "unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(c)(2).  

Therefore, a remand is necessary to obtain the Veteran's service hospitalization records and to obtain a medical opinion regarding direct service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain the Veteran's service hospitalization records.  All attempts to obtain service hospitalization records must be fully documented in the claims file.  If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what additional actions will be taken with regard to his claim.

2. Additionally, after obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has received, particularly at any VA healthcare system or facility since October 2013.  All such available documents should be associated with the claims file.

3. Thereafter, return the claims folder to the May 2009 VA examiner.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension had its clinical onset in service or within one year of service, or is otherwise related to his military service, to include his presumed herbicide exposure and/or his in-service incurrence of Japanese B and Dengue fever.

If the May 2009 examiner is no longer available, the claims folder must be forwarded to a medical professional who is at least equally qualified to render the requested opinion.  An additional examination is not required unless deemed necessary by either the original or the new examiner.

In providing this opinion, the examiner should address the National Academy of Sciences article, cited above, discussing the association between Agent Orange and hypertension.

The examiner must explain all conclusions offered and provide supporting rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Thereafter, readjudicate the issue remaining on the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




